Citation Nr: 1228119	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  09-18 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for spina bifida occulta, C7, also claimed as degenerative disc disease of the cervical spine.

2.  Entitlement to service connection for left trapezius muscular strain.

3.  Entitlement to service connection for poor circulation and swelling of the left foot, to include as secondary to hypertension.

4.  Entitlement to service connection for poor circulation and swelling of the right foot, to include as secondary to hypertension.

5.  Entitlement to a compensable initial disability rating for hypertension.

6.  Entitlement to a compensable initial disability rating for degenerative joint disease, fifth proximal interphalangeal joint, left hand.

7.  Entitlement to a compensable initial disability rating for degenerative joint disease, fifth proximal interphalangeal joint, right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had verified active duty service from November 1987 to July 2007 with a period of unverified service from June 1986 to October 1986.

This appeal comes to the Board of Veterans' Appeals (Board) from two decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  Some of the issues arise from an October 2007 RO rating decision.  A notice of disagreement was received in January 2008.  The rest of the issues arise from a May 2008 RO rating decision.  A notice of disagreement was received in October 2008.  The issues were addressed by a statement of the case issued in February 2009, and a substantive appeal was received in April 2009.

As discussed in more detail below, the Board finds that the Veteran's statements attached to his December 2007 letter (received in January 2008 with his notice of disagreement) raised a theory of entitlement to service connection for circulation problems and swelling of both feet on the basis of being secondary to his service-connected hypertension.  The Board has recharacterized the service connection issues pertaining to circulation problems and swelling of the feet, as shown on the first page of this decision, to more accurately reflect the Veteran's contentions in this regard.

The Board notes that the Veteran failed to report for a scheduled Decision Review Officer hearing at the RO in August 2010.

The Board notes that although the Veteran claimed entitlement to service connection for a cervical spine disability, findings in an August 2007 VA examination report (discussed in more detail below) suggest that the Veteran's associated symptom complaints may be related to the diagnosis of a left trapezius strain.  The requirement to identify the benefit sought means that a claimant must describe the nature of the disability for which he is seeking benefits.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007). A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when determining the scope of a claim, the Board must consider 'the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that [VA] obtains in support of that claim').  Accordingly, the Board has recharacterized the Veteran's claim in this regard as involving not only the issue of entitlement to service connection for a cervical spine disability, but also the additional issue of entitlement to service connection for a left trapezius strain.

The Board notes that the issue of entitlement to service connection for a left shoulder condition was separately adjudicated and denied by the RO in a September 2011 rating decision.  However, that decision was issued during the course of this appeal, and the Board finds that a claim of service connection for a left trapezius strain is encompassed within the properly appealed cervical spine issue in this particular case.  The Board has determined that the issue of entitlement to service connection for a left trapezius strain is properly before the Board in this case due to the August 2007 VA examination report's suggestion that the trapezius diagnosis may be involved in causing the neck symptoms featured in the Veteran's cervical spine claim.

The issues of entitlement to service connection for left trapezius muscular strain, for 
poor circulation and swelling of the left foot, and for poor circulation and swelling of the right foot, and the issues of entitlement to compensable initial disability ratings for hypertension, for degenerative joint disease of the fifth proximal interphalangeal joint of the left hand, and for degenerative joint disease of the fifth proximal interphalangeal joint of the right hand, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's spina bifida occulta, C7, is a congenital defect and there was no chronic disease or injury superimposed on it in service; the Veteran does not otherwise have a disability of the cervical spine.


CONCLUSION OF LAW

The criteria for service connection for spina bifida occulta, C7, (including claimed as degenerative disc disease of the cervical spine) are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).


Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran filed the claim decided on the merits below prior to his separation from active duty service.  It is not clearly documented in the claims-file that the Veteran ever received a VCAA letter specific to the issue of entitlement to service connection for a cervical spine disability.  However, the Board finds no prejudice to the Veteran in this case.  The Board notes that the Veteran has received a number of VCAA letters pertaining to similar issues, providing him with actual knowledge of the pertinent information that more formally specific notice would have provided.

The RO provided the appellant notice by a letter dated in March 2010 and September 2010 pertaining to claims of entitlement to service connection for issues including left shoulder pain, right shoulder pain, and back pain.  Under the circumstances in this case, the Board finds that these letters adequately provided the Veteran with actual knowledge of the same pertinent information that would have been furnished in a VCAA letter addressing the Veteran's claim of entitlement to service connection for a cervical spine disability.

The Board notes that this letter was sent to the appellant prior to the most recent RO adjudication of the issue decided by the Board below, as evidenced by the April 2011 supplemental statement of the case.  The VCAA notice was therefore effectively timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  In any event, the Veteran has not demonstrated any prejudice with regard to the content of VCAA notice in this case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

VA has obtained service, VA, and private treatment records; assisted the Veteran in obtaining evidence; and afforded the Veteran a VA examination in August 2007.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.

The Board notes that the RO attempted to obtain records pertaining to the Veteran in the custody of the Social Security Administration (SSA).  In response to a June 2010 request for such records, the SSA replied in July 2010 that the Veteran is not entitled to SSA disability benefits and that SSA had no medical records on file for the Veteran.

The Board also notes that the RO attempted to obtain additional service treatment records from Moncrief Army Community Hospital.  The RO issued a Formal Finding of Unavailability in October 2011 detailing the steps taken and the negative results, and certifying that the records are not available, all procedures to secure the records had been exhausted, and further efforts to obtain them would be futile.  The Board notes that the RO sought the records from the medical facility, through federal resources, and from the Veteran himself.

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Analysis

The issue before the Board involves a claim of entitlement to service connection for cervical spine disability.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file (including in the electronic Virtual VA claims-file), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('although interest may affect the credibility of testimony, it does not affect competency to testify').  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination 'medical in nature' and is capable of lay observation).

The Veteran claims entitlement to service connection for disability featuring pain of the cervical spine, to include spina bifida occulta and claimed degenerative disc disease.

Spina bifida occulta is a congenital condition, which is noncompensable under applicable law.  Firek v. Derwinski, 3 Vet. App. 145, 146 (1992); see also Godfrey v. Brown, 7 Vet. App. 398, 401 (1995); Blanchard v. Derwinski, 3 Vet. App. 300, 301 (1992).

Congenital or developmental defects are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  VA's General Counsel has held, however, that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted 'aggravation' of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  According to the VA General Counsel's opinion, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

The Board further notes here that since spina bifida is a congenital defect, the presumption of soundness does not apply.  See generally Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009).

The only way service connection may be established is if there is a superimposed, or separate, cervical spine disability which is causally related to service.  The Board must therefore consider whether the Veteran suffered a superimposed disease or injury of the cervical spine during his military service.

The Board notes that the Veteran's service treatment records show complaints of neck pain, including as assessed to be cervicalagia in July 2007.  However, the Board finds that the Veteran has no acquired disability of the cervical spine following service, as shown by a probative August 2007 VA examination report proximately following separation from service.

Significantly, the August 2007 VA examination report, informed by direct inspection and interview of the Veteran as well as diagnostic X-ray imaging, shows that the Veteran had no disability of the cervical spine beyond the noted spina bifida occulta at C7.  The cervical spine X-rays were "otherwise normal," and the examiner's diagnostic findings included finding a left upper trapezius muscular strain but "[n]o objective evidence of a cervical spine condition."

The Board notes that the left trapezius diagnosis is addressed in a separately set out issue in this appeal.  With regard to the specific issue of entitlement to service connection for a cervical spine disability, the August 2007 VA examination report shows that the Veteran has no diagnosed disability of the cervical spine, and no abnormalities apart from the spina bifida occulta.  There is no contrary medical or probative evidence of record.

Thus, to the extent that the Veteran seeks service connection for a cervical spine disability other than the congenital defect of spina bifida occulta, service connection cannot be granted because the evidence shows that there is no such cervical spine disability.  Service connection cannot be granted for a disability which does not currently exist.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).

The Board finds that service connection for spina bifida occulta is not warranted.  Service connection may not be granted for congenital defects, such as spina bifida, on a direct basis, and the evidence does not show that the Veteran's spina bifida was subject to a superimposed disease or injury as the result of his active military service.  See VAOPGCPREC 82-90.  In this regard, the Veteran was examined in connection with this appeal less than a month following separation from service and no abnormality or disability of the cervical spine was found other than spina bifida occulta.  There is no competent and probative opinion of record to show that the Veteran's spina bifida was subject to a superimposed disease or injury during service.

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


Conclusion

The Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for cervical spine disability on any basis.

In reaching this decision, the Board has reviewed the entirety of the evidence of record (including in the electronic Virtual VA claims-file) but finds that there is no other evidence of record which probatively contradicts the findings presented in the most probative evidence discussed above with regard to the issues on appeal.  The Board acknowledges that the claims file contains a quantity of other documents, including medical records referring to the appellant's claimed disability, but none of the information in these records substantially supports the appellant's claim or otherwise contradicts the evidence deemed to be most probative in the discussion above.

Here, the evidence does not support finding that the Veteran has any chronic cervical spine disability (apart from the congenital defect of spina bifida occulta, for which service connection may not be granted).  The preponderance of the probative evidence in this case weighs against finding that the Veteran has a cervical spine disability for which service connection may be granted.

Additionally, in accordance with Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Board concludes that the lay evidence presented by the appellant concerning the onset and history of his neck pain does not provide a persuasive basis to award service connection in this case.  There is no controversy as to the fact that the appellant experienced neck pain symptoms during his military service.  However, as discussed above, the medical evidence indicates that the Veteran simply does not have any disability of the cervical spine for which service connection may be granted.

The Board must rely upon the medical evidence with regard to the question of the specific diagnostic nature of the pathology associated with the Veteran's neck symptoms.  The Board finds that lay testimony is not competent to diagnose a specific cervical spine disability, or distinguish such a diagnosis from the documented congenital defect.  As a layperson, the Veteran is not competent to offer an opinion that requires specialized training, such as the diagnosis or the clinical etiology of a medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well. Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Additionally, because the appellant was not diagnosed with an arthritis disability of the neck within one year of separation from any established active duty service, there is no presumption that such a disability was incurred during service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

As the preponderance of the evidence is against the appellant's claim of entitlement to service connection for disability of the cervical spine, the benefit-of-the-doubt rule does not apply, and the appellant's claim of entitlement to service connection for disability of the cervical spine is denied.  See 38 U.S.C.A § 5107.


ORDER

Service connection for spina bifida occulta, C7, also claimed as degenerative disc disease of the cervical spine, is not warranted.  To this extent, the appeal is denied.



REMAND

Service Connection for Left Trapezius Strain

The Veteran claims entitlement to service connection for a disability manifesting in neck pain, and the August 2007 VA examination report indicates that a diagnosed left trapezius strain may manifest in some of the symptoms featured in the Veteran's claim.  The August 2007 VA examination report shows a diagnosis of left upper trapezius muscular strain in the section of the report addressing the Veteran's cervical spine claim.  The August 2007 VA examination report was prepared a few weeks following service, and there is evidence that the Veteran experienced potentially pertinent neck pain symptoms during his military service including in July 2007.  It is not entirely clear whether the August 2007 diagnosis of a left trapezius disability represented a chronic disability.

In this case, the Veteran has not been afforded a VA examination addressing the issues of entitlement to service connection for a left trapezius strain.  The August 2007 VA examination report made the finding of left upper trapezius muscular strain when addressing contentions of cervical spine disability, but no nexus opinion was provided concerning the left trapezius diagnosis and the Veteran's in-service complaints of neck pain.  The Board finds that a VA examination is warranted to address this issue, and would be helpful in facilitating fully informed appellate review of the issue.

In disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that recent case law has held that 38 C.F.R. § 3.159(c)(4)(C) establishes a low threshold for satisfying the requirements to trigger the Secretary's duty to assist by providing a medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).

The Board finds that the McLendon criteria appear to have been met in this case.  The evidence of record establishes that the Veteran has been diagnosed with a left upper trapezius disability.  The above-discussed evidence indicates the occurrence of neck pain symptomatology during service potentially pertinent to the etiology of the left trapezius diagnosis.  There is currently insufficient competent medical evidence on file to make a decision on this claim.

Thus, the Board finds that the McLendon criteria are met in this case.  The Board finds that there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with a service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Under the circumstances, the Board finds that a VA examination with medical opinion is warranted for the issue of entitlement to service connection for left trapezius strain.  Such examination should address the matter of whether the Veteran's August 2007 diagnosis represents a chronic left trapezius disability, and whether any such disability is etiologically linked to his military service.

Service Connection for Poor Circulation and Swelling of the Feet

The Veteran claims entitlement to service connection for disability manifested by poor circulation and swelling in both feet.  The RO has essentially adjudicated these claims with attention to the question of whether the Veteran has any such disability of either foot directly linked to military service.  However, the Board notes that the Veteran's December 2007 correspondence (received at the RO in January 2008) includes a lengthy statement regarding the Veteran's hypertension in which the Veteran says: "I was not diagnos[ed] until 1999, with Hypertension by military doctors.  I continue to experience headaches, swollen feet, and dizzy spell."  The entire statement comes under the heading of "1. Hypertension," and the statement clearly is focused upon the Veteran's contentions regarding hypertension from beginning to end.  The Board believes that this statement must be read as expressing the Veteran's belief that his claimed "swollen feet" and circulation problems of the feet are a consequence of his service-connected hypertension.

Recognizing that the Veteran's claims of entitlement to service connection for the swelling and circulation issues of both feet involve a theory that the disabilities are secondary to service-connected hypertension, the Board finds that a VA examination is necessary to address the medical question of whether (1) the Veteran has the claimed disability of either foot, and (2) whether any such disability is secondary to the Veteran's hypertension.

Increased Rating for Hypertension

The May 2012 written statement submitted by the Veteran's representative expressed that the Veteran "contends his disabilities have worsened since" the Veteran's most recent August 2007 VA examination, five years ago.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an indication of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Under the circumstances of this case, the Board finds that another VA examination is appropriate.

Increased Ratings for Degenerative Joint Disease of the Fifth Proximal Interphalangeal Joints of Both the Left and Right Hands

The RO has assigned noncompensable disability ratings for the Veteran's degenerative joint disease of the fifth proximal interphalangeal joints of both the left and rights hands under the provisions of Diagnostic Code 5010-5230.  The Board observes that a noncompensable rating is the maximum available schedular rating available under Diagnostic Code 5230.  However, Diagnostic Code 5010 makes available, under certain conditions, compensable disability ratings for consideration in this case.

Diagnostic Code 5010 applies to traumatic arthritis and provides that such is evaluated based upon limitation of motion of the affected part, like degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Pursuant to Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of two or more major joints or two or more minor joint groups warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

For the purposes of rating disability from arthritis, multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities are classified as groups of minor joints, ratable on a parity with major joints.  See 38 C.F.R. § 4.45(f).  Thus, the Veteran's hand and fingers are encompassed as a group of minor joints, and may be rated as such.  See also 38 C.F.R. § 4.14.

The May 2012 written statement submitted by the Veteran's representative expressed that the Veteran "contends his disabilities have worsened since" the Veteran's most recent August 2007 VA examination, five years ago.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an indication of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).

As discussed above, the Board finds that despite the Veteran's receipt of the maximum schedular rating for each fifth proximal interphalangeal joint under Diagnostic Code 5230, there remain potentially applicable compensable disability ratings for assignment under Diagnostic Code 5010 in this case.  Thus, the Veteran's contention of increased severity of disability should be addressed with a VA examination to evaluate whether the criteria for any higher rating are met.  Under the circumstances of this specific case, the Board finds that another VA examination is appropriate.

Accordingly, the case is REMANDED for the following action:

1.  With respect each claim remaining on appeal, provide the appellant with any notice required by the Veterans Claims Assistance Act (VCAA).

2.  The RO should schedule the Veteran for an appropriate VA examination to address the nature and etiology of all current left trapezius disabilities.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be performed.  The examiner should clearly report all left trapezius disorders found to be present, and specifically identify which (if any) are chronic.

Based upon the examination results and a review of the claims folder, to include the July 2007 service treatment record documenting complaints of neck pain and the August 2007 VA examination report diagnosing a left upper trapezius muscular strain, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or more probability) that any current chronic left trapezius disability had its onset during active service or is related to any in-service disease or injury, including the problem described in July 2007.  The examiner should provide a rationale for the opinion.

3.  The Veteran should also be scheduled for an appropriate examination to determine the severity of his hypertension.  The claims folder should be made available to the examiner for review.

4.  The Veteran should also be afforded an appropriate VA examination to determine the nature, extent and etiology of the Veteran's claimed disability or disabilities manifesting in poor circulation and swelling of his left and/or right feet.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.

Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should respond to the following:

(a)  Is it is at least as likely as not (a 50 percent or greater probability) that any current disability manifesting in poor circulation or swelling in either or both feet was directly caused by the Veteran's active duty service?

(b)  Is it is at least as likely as not (a 50 percent or greater probability) that any current disability manifesting in poor circulation or swelling in either or both feet was proximately caused by the Veteran's active duty service?

(c)  Is it is at least as likely as not (a 50 percent or greater probability) that any current disability manifesting in poor circulation or swelling in either or both feet was permanently aggravated in severity by the Veteran's active duty service?

(d)  Is it is at least as likely as not (a 50 percent or greater probability) that any current disability manifesting in poor circulation or swelling in either or both feet was directly caused by the Veteran's service connected hypertension?

(e)  Is it is at least as likely as not (a 50 percent or greater probability) that any current disability manifesting in poor circulation or swelling in either or both feet was proximately caused by the Veteran's service connected hypertension?

(f)  Is it is at least as likely as not (a 50 percent or greater probability) that any current disability manifesting in poor circulation or swelling in either or both feet has been permanently aggravated in severity by the Veteran's service connected hypertension?

A rationale for all opinions expressed should be given.

5.  The Veteran should be scheduled for a VA examination to determine the current severity of his degenerative joint disease of the fifth proximal interphalangeal joints of both the left and right hands.  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.

Examination findings should be clearly reported to allow for application of VA's rating criteria for arthritis and for disability of the fifth proximal interphalangeal joints (including Diagnostic Codes 5230 and 5010).  The examiner should report whether there is any limitation of motion objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion, whether arthritis is established by X-ray evidence (including with reference to the August 2007 VA examination report indicating such X-ray evidence), and whether there are occasional incapacitating exacerbations.  The examiner should also report any additional functional loss due to weakness, fatigue or incoordination, including during flare-ups (including any found functional limitation of motion).

6.  After completion of the above, the RO should review the expanded record and readjudicate the issues remaining on appeal.  The Veteran and his representative should be furnished a supplemental statement of the case addressing any issue which remains denied.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


